Citation Nr: 1533677	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-25 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy.  

3.  Entitlement to an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy.  

4.  Entitlement to an initial compensable rating for erectile dysfunction.

5.  Entitlement to a compensable rating for bilateral, diabetic retinopathy, with bilateral macular edema.  

6.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, with fatigue.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In an April 2008 rating decision, in pertinent part, the RO granted service connection for peripheral neuropathy of each upper extremity; bilateral diabetic macular edema, as part of his bilateral diabetic retinopathy; and for erectile dysfunction.  The RO also denied service connection for hypertension and fatigue.  Also, in a December 2014 rating decision, the RO denied an increased rating for diabetes mellitus.  

The Board notes that in the December 2014 rating decision, the RO also granted service connection for fatigue, as part of the Veteran's diabetes mellitus.  That rating action represents a full grant of the benefit sought with respect to that issue; it is not before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977). 

In June 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  

The issue of entitlement to an increased rating for diabetes mellitus and an increased rating for bilateral, diabetic retinopathy, with bilateral macular edema, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1989 to October 1992.  

2.  On June 1, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal (for the issues of increased ratings for peripheral neuropathy of the right and left upper extremities, an increased rating for erectile dysfunction, and service connection for hypertension) is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant (for the issues of increased ratings for peripheral neuropathy of the right and left upper extremities, an increased rating for erectile dysfunction, and service connection for hypertension) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal (for the issues of increased ratings for peripheral neuropathy of the right and left upper extremities, an increased rating for erectile dysfunction, and service connection for hypertension) and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for the issues of increased ratings for peripheral neuropathy of the right and left upper extremities, an increased rating for erectile dysfunction, and service connection for hypertension is dismissed.


REMAND

In regards to the Veteran's claim for a disability rating in excess of 20 percent for diabetes mellitus, the AOJ denied that claim in a December 2014 rating decision.  In February 2015, the Veteran provided a notice of disagreement with that denial.  The AOJ has not issued a statement of the case (SOC) that addresses this issue. Therefore, the Board must remand this issue for issuance of a proper SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran also contends that his service-connected bilateral, diabetic retinopathy, with bilateral macular edema is more severe than indicated by his current non-compensable rating.  During his June 2015 Board hearing, the Veteran reported vision symptoms that included difficulty transitioning between light and dark and a narrowed field of vision.  

Although the Veteran last underwent a February 2013 VA examination, and the Veteran submitted a September 2014 Eye Conditions Disability Benefits Questionnaire by an N.W., neither examination report provided adequate information for rating purposes.  Both examination reports found that the Veteran had a visual field defect.  However, neither examiner performed a visual field testing to evaluate the Veteran's visual field or noted whether the visual field defect was due to the service-connected bilateral, diabetic retinopathy, with bilateral macular edema.  As such, a new VA examination is necessary as to the increased rating for bilateral, diabetic retinopathy, with bilateral macular edema, to include for the performance of adequate visual field testing.  38 C.F.R. § 4.2 (when an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Also, in his February 2015 notice of disagreement, the Veteran reported that he was receiving additional medical treatment from the Druid City Hospital in Tuscaloosa, Alabama that would be relevant to his claim.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for his claimed disability.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Finally, the AOJ should associate any unassociated VA treatment records with he claims file.  The most recent treatment records are dated in December 2014.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should provide the Veteran with a SOC regarding the issue of entitlement to an increased rating for diabetes mellitus, with fatigue.  

Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for his claimed disability, including from Druid City Hospital (noted in the February 2015 notice of disagreement).  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should obtain all unassociated VA treatment records, including from the Tuscaloosa, Montgomery/Tuskegee, and Birmingham VA Medical Centers (including those dated from December 2014 to the present).  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate ophthalmological VA examination to determine the current severity of his service-connected bilateral, diabetic retinopathy, with bilateral macular edema, to include a description of all functional and occupational disabling effects. 

The examiner must clarify the current severity of the Veteran's bilateral, diabetic retinopathy, with bilateral macular edema specifically in accordance with VA rating criteria, to include appropriate visual field testing, IF visual field defect is found to be due to bilateral, diabetic retinopathy, with bilateral macular edema. (For VA purposes, examiners must perform visual field testing using either Goldmann kinetic perimetry or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldmann testing capability. The results must be recorded on a standard Goldmann chart providing at least 16 meridians 221/2-degrees apart for each eye and included with the questionnaire.  If additional testing is necessary to evaluate visual fields, it must be conducted using either a tangent screen or a 30-degree threshold visual field with the Goldmann III stimulus size. The examination report must then include the tracing of either the tangent screen or a 30-degree threshold visual field with the Goldmann III stimulus size.)  The examiner should also consider the Veteran's reports of eye symptoms, such as difficulty transitioning between light and dark and a narrowed field of vision.  (June 2015 Board hearing).

The claims file must be made available to the examiner in conjunction with the examination. Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If a benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


